DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 6, 7, and 11 – 14 are objected to because of the following informalities:  
Claim 1, line 10 recites the limitation “the perimeter” which should be changed to “a perimeter”.  
Claim 1, line 11 recites the limitation “the geometric center” which should be changed to “a geometric center”.
Claim 6, line 10 recites the limitation “the perimeter” which should be changed to “a perimeter”.  
Claim 6, line 11 recites the limitation “the geometric center” which should be changed to “a geometric center”.
Claim 7, line 10 recites the limitation “the perimeter” which should be changed to “a perimeter”.  
Claim 7, line 11 recites the limitation “the geometric center” which should be changed to “a geometric center”.
Claim 11, line 10 recites the limitation “the perimeter” which should be changed to “a perimeter”.  
Claim 11, line 11 recites the limitation “the geometric center” which should be changed to “a geometric center”.

Claim 13, line 10 recites the limitation “the perimeter” which should be changed to “a perimeter”.  
Claim 13, line 11 recites the limitation “the geometric center” which should be changed to “a geometric center”.
Claim 14, line 1 recites the limitation “the diameter” which should be changed to “a diameter”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 – 7, 11, 13, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, and 9 – 12 of U.S. Patent No. 10,293,676 B2 in view of Freeman (US 282,299). For the independent claims, U.S. Patent No. 10,293,676 discloses the required claim limitations except for “a cargo volume within the chassis”.  
Freeman discloses a vehicle comprising [a chassis A, b, d, e] (figs. 1 and 2); a cargo volume disposed within the chassis] (fig. 1, page 1, lines 88 – 90, cargo volume within car A, car carrying the propelling machinery and fuel).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the cargo volume of Freeman with the two-wheeled vehicle of Schnapp et al. to allow for a space for carrying and protecting internal structures, thus reducing overall debris and deterioration due to environmental elements.
Claim 16 and 17 re rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 17, and 18 of U.S. Patent No. 10,293,676 B2 in view of Freeman (US 282,299) and Mielniczek (US 2015/0093956 A1). For independent claim 16, U.S. Patent No. 10,293,676 discloses the required claim limitations except for “a cargo volume within the chassis”, “the motor configured to provide a drive energy to an axle”, and “the drive gear coupled to the axle”.  
Freeman discloses a vehicle comprising [a chassis A, b, d, e] (figs. 1 and 2); a cargo volume disposed within the chassis] (fig. 1, page 1, lines 88 – 90), but does not explicitly disclose “the motor configured to provide a drive energy to an axle” and “the drive gear coupled to the axle”.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the cargo volume of Freeman with the two-wheeled vehicle of Schnapp et al. to allow for a space for carrying and protecting internal structures, thus reducing overall debris and deterioration due to environmental elements.
Mielniczek discloses a vehicle comprising hubless wheels 2; a motor 41 drives a drive gear 31 through a small connecting gear 32] (page 1, paragraph [0030]) and [an axle 44 that connects the wheel-driving motor 41 to a spur gear 45 that drives the connecting gear 32 and thus drives the drive gear 31] (pages 1 and 2, paragraph [0031]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the axle of Mielniczek with the two-wheeled vehicle of Schnapp et al. modified as above to allow for proper powering and rotation of the wheels, thus allowing for traversal of surfaces.
	
Allowable Subject Matter
Claims 8 – 10, 12, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1 – 7, 11, 13, 14, 16, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.